DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 and 12/23/2021 have been entered.
 
Priority
	This application was filed on March 14, 2019 and is a 371 of PCT/EP2017/073677 filed on September 19, 2017, which claims priority to EP 16306194.8 filed September 19, 2016.
 	The currently pending claims have the benefit of priority to the September 16, 2016 priority document. 

Claim Rejections - 35 USC § 112
USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because in part (a) it requires obtaining a sample from “a subject diagnosed with cancer” (singular subject) but in part (d) it requires administering radiotherapy to “subjects” and thus it is unclear whether the claims is meant to require obtaining a biological sample from and measuring NOX2 in multiples subjects diagnosed with cancer as implied by step (d) or if step (a) is intended to encompass obtaining a biological sample from one subject.  As a consequence, the reference “said subject” in claims 25 and 26 is indefinite (i.e. lacks proper antecedent basis) because claim 20 recites multiple subjects and it is not clear which subject is “said subject.”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trocme, et al. J. Pathol. (2015) 235:65-78 (hereinafter “Trocme”) in view of Labclinics, RNA Detection with Flow Cytometry (www.labclinics.com/en/category/flow-cytometry/) (13 April 2016) 8 pages (hereinafter “Labclinics”).
Regarding claim 27, the teachings of Trocme as they relate to claim 20 are given previously in this office action and are fully incorporated here. Trocme does not teach wherein the NOX2 expression level is determined by flow cytometry.
However, Labclinics teaches detecting gene expression with flow cytometry (Labclinics). Labclinics teaches that flow cytometry is the gold standard for immunologies and can be used to see gene expression heterogeneity at the single cell level, and analyze mRNA expression levels (Labclinics). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of Trocme with the method of Labclinics to determine the expression level of NOX2 in CD68+ macrophages by flow cytometry because it is a simple substitution of one known method over another. Trocme teaches determining the expression levels of NOX2 by immunohistochemistry. A person of ordinary skill in the art could have substituted flow cytometry for .
 
Claims 20, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter “Wang”) in view of Valentini, et al. Radiotherapy and Oncology (2009) Vol. 92, Issue 2, pp. 176-183 (hereinafter “Valentini”).
Regarding claims 20 and 25, Wang teaches tumor and adjacent control tissues were collected from 123 patients. Wang teaches immunohistochemistry staining revealed CD68 and NOX2 expression in the tumor compared to control tissues (Wang p. 6271). 
Wang does not expressly teach measuring the NOX2 expression level in CD68+ macrophages in particular.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure the expression level of NOX2 in CD68+ macrophages to confirm that macrophages are a source of NOX2. Wang teaches immunohistochemistry staining revealed that CD68, which is a specific marker of macrophages, and NOX2 expression presented a similar localization and staining intensity (Wang p. 6271, Abstract). Wang teaches according to the observed staining intensity, the IHC (immunohistochemistry) results can be defined as 0 points, no staining; 1 point, pale yellow staining; 2 points, yellow staining; 3 points, brown staining (Wang p. 6273). Wang teaches the staining intensity was combined with the percentage of positive tumor cells: 0-2 was defined as 
Wang teaches including CD68 in analyses because macrophages may be one of the sources of NOX2. IHC staining for CD68 and NOX2 in the same tissue sections showed that CD68 and NOX2 share the same positive sites (Wang p. 6277). Wang teaches therefore it was deduced that macrophages may be one of the sources of NOX2. (Wang p. 6277, Figure 3). A person of ordinary skill in the art would have been motivated to test for expression levels of NOX2 in macrophages to confirm whether macrophages are a source of NOX2. CD68 is a known marker for macrophages (Wang p. 6271). It would have been obvious to assay CD68+ macrophages for expression levels of NOX2, because Wang specifically teaches that CD68+ macrophages may be the source of the prognostic biomarker NOX2 in the gastric cancer cells.  
Wang teaches assessing the expression and prognostic value of NOX2 in gastric cancer. Wang teaches a 5-year survival study contrasting NOX2 positive patients with NOX2 negative patients (Wang p. 6275). Wang teaches NOX2 was up-regulated in tumor tissues compared to the adjacent tissues (control) (Wang p. 6271). Thus, NOX2 expression was higher in the sample than in the control. Wang teaches patients with higher expression of NOX2 presented a worse outcome (Wang, p. 6278). Wang further teaches follow-up investigation of the 5-year survival study showed that the patients who were NOX2 positive clearly presented a worse outcome than the NOX2 negative patients (Wang p. 6275, Figure 6). 
Regarding claim 28, the claim requires a method using a kit comprising an anti-NOX2 antibody, capable of specifically recognizing the NOX2 protein. Wang teaches using rabbit antibody to NOX2 in an immunohistochemistry staining analysis (Wang p. 6273). The immunohistochemistry staining results were then evaluated to determine that CD68 and NOX2 share the same positive sites (Wang p. 6277). As discussed above, it would have been obvious to assay CD68+ macrophages for expression levels of NOX2, as taught by Wang. 
Wang teaches NOX2 was up-regulated in tumor tissues compared to the adjacent tissues (control) (Wang p. 6271).
Wang does not teach administering radiotherapy to a subject (or subjects) having NOX2 expression level in CD68+ macrophages higher than in said reference control.  
However, Wang teaches patients with higher expression of NOX2 presented a worse outcome (Wang, p. 6278). Wang further teaches follow-up investigation of the 5-year survival study showed that the patients who were NOX2 positive clearly presented a worse outcome than the NOX2 negative patients (Wang p. 6275, Figure 6). 
Valentini teaches that radiotherapy has a significant positive impact on the survival rate of gastric cancer patients (Valentini, Abstract).
Therefore, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat those patients with up-regulated NOX2 with radiotherapy to improve their outcomes. Wang teaches that a subject who is NOX2 positive clearly presented a worse outcome than the NOX2 negative patients. It would have been obvious to modify the method of Wang to incorporate treatment with radiotherapy as taught by Valentini in order to improve the 5 year survival chance of a patient with cancer.


Claim 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter “Wang”) in view Valentini, as applied to claims 20, 25, 28, and 29 above, and further in view of of Rahman Introduction to Flow Cytometry (2013) (hereinafter “Rahman”).
Regarding claim 21, the teachings of Wang et al. as they relate to claim 20 are given previously in this office action and are fully incorporated here. Wang does not teach wherein the sample comprises more than 70% CD68+ macrophages.
	However, Rahman teaches using flow cytometry to separate cells (cell sorting or FACS analysis) (Rahman p. 7). A major application of flow cytometry is to separate cells according to subtype or epitope expression for further biological studies (Rahman p. 7). (Rahman p. 18). Flow cytometry uses fluorescent probes for identifying and quantifying distinct populations of cells and cell sorting (Rahman p. 12). 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang in view of Valentini to use flow cytometry to sort CD68+ macrophages from other cells and measure NOX2, in order to isolate and analyze a collection that is 100% desired cells into. Wang expressly teaches that the expression of NOX2 could be used as a prognostic biomarker for gastric cancer (p. 6272). Wang further suggest that by studying the association of NOX2 and the prognosis of gastric cancer, other researchers may pay special attention to the new biomarker NOX2. An ordinary artisan would have been motivated to assay a sample with 100% of the . 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter “Wang”) in view of Valentini et al. as applied to claims 20, 25, 28, and 29 above, and further in view of Bessede et al. Antioxidants and Redox Signaling (2012) 16(11): 1205-1211 (hereinafter “Bessede”). 
Regarding claim 26, the teachings of Wang as they relate to claim 20 are given previously in this office action and are fully incorporated here. Wang does not teach wherein said subject suffers from a glioma, a lymphoma, a melanoma, a sarcoma, a head and neck tumor, a breast cancer, or a lung cancer.
However, Bessede teaches NADPH oxidases (NOXs) expression was directly studied on human stomach biopsies issued from patients suffering from gastric mucosa-associated lymphoid tissue lymphoma (GML) or gastritis. Bessede teaches that NOX2 expression was higher in GML patients compared with the control group and that NOX2 expression decreased with the remission of the disease (Bessede p. 1205, Innovation). 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to determine the NOX2 expression levels in CD68+ cells of subjects with lymphoma to assess the expression and prognostic value of NOX2 in cancer. NOX2, as a main source of ROS (reactive oxygen species), has been reported to be associated with the metastatic potential of many solid tumors and shows a close correlation with the angiogenesis of tumors (Wang p. 6278). Bessede teaches NOX2 expression is significantly associated with gastric MALT lymphoma patients 
Response to Remarks
 	Any rejection that is not reiterated was overcome by cancellation or amendment to the claims. 
	The rejection over Wang in view of Valentini et al. is applied to the amended claims.  Applicant has traversed this rejection arguing that the cited references fail to disclose or suggest a link between NOX2 expression level and CD68+ macrophages and sensitivity/response to radiotherapeutic treatment.  This is a feature not claimed.  Insofar as applicant is trying to argue an unexpected result, this argument is not commensurate in scope with any showing in the specification since the showing in the specification is limited to study of rectal cancer while the claims are generic to patients having any type of cancer or are not inclusive of rectal cancer (claim 26).  This is particularly true in view of the unpredictability in the prior art regarding NOX2 expression and response to radiotherapy, see for example, FINAL office action mailed 7/26/2021, p. 14-16.  

CONCLUSION

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634